      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :

              v.                            :      CRIMINAL NO. 18-171

SARAH NORTON                                :


                   DEFENDANT’S SENTENCING MEMORANDUM

       Defendant Sarah Norton having been found guilty following a trial by jury on a

two count indictment charging Count One, Attempted Enticement of a Minor in violation

of Title 18, United States Code, Section 2422 (b) and Count Two, Travel to Engage in

Illicit Sexual Conduct With a Minor in violation of Title 18, United States Code, Section

2423 (b) stands before your Honor facing a total maximum punishment of lifetime

imprisonment, a mandatory minimum ten years imprisonment, a $500,000.00 fine, a

mandatory minimum five years supervisory release up to lifetime supervised release and

$10,200.00 in special assessments.

       The Defendant’s Sentencing Guideline Calculation resulted in a Guideline Range

of 150-188 months. The calculation calls for an enhancement of two levels for alleged

“misrepresentation” and a further two level enhancement for allegedly making a

“material false statement” during her testimony;          both of the aforementioned

enhancements have been challenged by the Defendant.

       Defendant Sarah Norton has no prior criminal history and stands before this Court

facing a mandatory ten year term of incarceration. The Government has submitted a

Sentencing Memorandum calling for the Defendant to serve approximately five years
      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 2 of 6




beyond that which is called for by the statutory mandated minimum. For reasons set

forth below, Defendant respectfully asks this Court to impose a sentence calling for the

statutory minimum of ten years imprisonment along with all related statutorily imposed

conditions including potential lifetime sex offender supervision.

       The Government’s arguments in support of each two level enhancement are

married to the Government’s goal of punishing the Defendant for maintaining her

innocence and electing to proceed to trial. As the Court will recall, the foundation of the

Government’s case were chat messages exchanged between Defendant Norton and the

minor victim.     The Government has included a number of sexually explicit chat

exchanges in its argument calling for your Honor to exceed the ten year mandatory

minimum sentence by five years.        Missing from the Government’s argument is any

explanation why the       mandatory minimum ten year sentence fails to satisfy the

sentencing analysis called for by 18 U.S.C. Section 3553 (a).

       Specifically, the Government’s case is based entirely on the chat exchanges

between the minor and Defendant Sarah Norton. There is no question that these chats are

sexually explicit nor is there any question that certain chats suggest a sexual motive or

arranging a meeting. Having acknowledged these facts, there is nothing extraordinary or

beyond that which would not be reasonably anticipated in the prosecution of another

individual similarly situated. In fact, there are certain facts including the location of the

meeting and the subsequent withdraw by the Defendant from the meeting place, without

ever having met in private with the minor and without having engaged in any sexual

contact with the minor that support a sexual motive on the part of the Defendant.
      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 3 of 6




       It is important to recognize that a Defendant in exercising their right to proceed to

a jury trial often makes a subjective assessment of their culpability. Further, often that

assessment is based upon the expectation of evidence that will be produced during the

trial. Here the two level enhancements are both premised on the fact that Defendant’s

decision to proceed to trial was intended to obstruct justice and grounded in part on

perjured testimony. Neither of these conclusions are supported in any way by the reason

the Defendant elected to face a jury.

       The Defendant was at all times fully aware of the evidence against her. The

Defendant was aware of the fact that a jury verdict would be based heavily on her

credibility. Finally, prior to proceeding to trial, the Defendant rejected all offers to serve

a potentially lighter sentence. Throughout these proceedings the Defendant maintained

as she testified before the Jury that she did not travel across state lines for the purpose in

engaging in sexual relations with the minor in question.

       At all times material hereto, the Defendant expected that the Government would

call the minor as a witness and fully expected that under oath before the Jury, the minor

would corroborate her testimony and deny any intention to engage in sexual relations

with the Defendant. As the Court is aware, the Government elected not to call the minor

and the jury elected not to believe the testimony of Defendant Norton.

       The Government places a good deal of emphasis upon the fact that Ms. Norton

failed to acknowledge the fact that she remained in the area for the purpose of having a

second meeting with the minor. The Government argues that this was an intentional

misrepresentation on the part of Ms. Norton. The Government however failed to offer

any evidence to support the fact that a second meeting was arranged between these two
      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 4 of 6




individuals and an anticipated second meeting was arranged for the purpose of engaging

in sexual relations. There was nothing in Ms. Norton’s testimony that was not factually

anticipated by the underlying investigation and nothing which can be labeled a materially

false misrepresentation of fact.

        The Government’s arguments, all of which are grounded on the chat exchanges

of these two individuals, uses an objective standard of interpretation. The Government

completely ignores any subjective motivation on the part of either of these individuals.

In a case that is based entirely on unfulfilled sexual commentary, it is reasonable to

assume that a portion of these sexually explicit chat exchanges were anything but reality

based forecast of future conduct on the part of the Defendant.

       In considering the factors set forth in Section 3553 (a), this Court is asked to

consider whether any evidence was developed during the trial or there is any evidence

contained in the Pre-Sentence Report which would in any way justify sentencing the

Defendant to even one day beyond that which is called for by the statutory mandatory

sentence of ten years.

       Specifically, the nature and circumstances of the offense as well as the history of

the Defendant can readily be anticipated by the facts necessary to establish the charge.

There is no question that a sentence of ten years imprisonment more than reflects the

seriousness of the offense and provides a just punishment for the offense. A sentence of

ten years affords an adequate deterrence and will protect the public from further crimes of

the Defendant. There is nothing about a sentence of ten years incarceration which would

create a disparity among other Defendants, and finally the monetary fines well exceeded

the Defendant’s ability to pay throughout her lifetime.
      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 5 of 6




       Ms. Norton elected to proceed to a jury trial despite the fact that she faced a

mandatory minimum sentence of ten years and a potential sentence far greater than that.

Sarah Norton made this decision despite the chat exchanges between her and the minor

because she maintains that she did not arrange to meet with and travel across state lines to

engage in sexual relations with a minor. Ms. Norton accepts the verdict of the jury and

accepts responsibility for engaging in an improper sexually explicit chat relationship over

the internet with a minor. There is no question that she traveled across state lines to meet

the minor in question but her intention remains consistent that is: she did not intend to

engage in a sexual relationship with the minor.

       Despite the jury’s verdict and the Government’s chat exchanges, the fact remains

that the meeting in question was held in a public park, a second meeting never took place,

and the Defendant left the state, traveled home, and has had no further contact with the

minor; all without any intervention by the authorities.

       In addition to the foregoing, kindly incorporate the attached Exhibits consisting of

letters submitted on behalf of the Defendant.

       Thank you for the Court’s attention to these matters.

                                                Respectfully submitted,



                                                /s/ David Jay Glassman, Esquire
                                                David Jay Glassman, Esquire

Dated: November 16, 2020
      Case 5:18-cr-00171-JFL Document 77 Filed 11/16/20 Page 6 of 6




                            CERTIFICATE OF SERVICE

       I certify that a copy of this sentencing memorandum was caused to be served by

David Jay Glassman, Esquire, by electronic filing and email to the following:

                              A.U.S.A Sherri A. Stephan
                                 615 Chestnut Street
                                       Suite 1250
                               Philadelphia, PA 19106
                              Sherri.stephan2@usdoj.gov


                                            By:


                                            /s/ David Jay Glassman, Esquire
                                            David Jay Glassman, Esquire

Dated: November 16, 2020
